NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM BOURLAND,                               No.    16-15792

                Plaintiff-Appellant,            D.C. No.
                                                3:13-cv-00660-MMD-WGC
 v.

HUMBOLDT COUNTY, a political                    MEMORANDUM*
subdivision of the State of Nevada,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted October 18, 2017**
                             San Francisco, California

Before: HAWKINS, W. FLETCHER, and TALLMAN, Circuit Judges.

      Plaintiff William Bourland appeals the district court’s adverse grant of

summary judgment. Bourland raises several claims under 42 U.S.C. § 1983 related

to his support of Andy Rorex, who was unsuccessful as a candidate in the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
November 2010 election for Humboldt County Sheriff in Nevada. He claims First

Amendment retaliation, defamation-plus, and seeks to hold the County liable. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court properly granted summary judgment against

Bourland on his First Amendment retaliation claim. Bourland fails to demonstrate

that his political support for Rorex was a substantial or motivating factor in the

alleged adverse employment action—the district attorney’s transmission of a

“Brady letter” to Bourland’s employer, the Winnemucca Police Department, in

June 2013 regarding Bourland’s April 2013 harassment conviction. See

Desrochers v. City of San Bernardino, 572 F.3d 703, 708–09 (9th Cir. 2009).

Bourland campaigned for Rorex more than two years before the letter was written.

Compare Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 752 (9th

Cir. 2001) (finding two years was too remote to find causation) with Allen v.

Iranon, 283 F.3d 1070, 1078 (9th Cir. 2002) (holding an 11–month gap between

the protected speech and denial of a government benefit “is within the range that

has been found to support an inference than an employment decision was

retaliatory.”). The political activity was not sufficiently “proximate in time” to

give rise to an inference of retaliation. Coszalter v. City of Salem, 320 F.3d 968,

977 (9th Cir. 2003). Bourland fails to establish a prima facie case for First

Amendment retaliation, and summary judgment was warranted.


                                          2
      2. The district court properly granted summary judgment against

Bourland on his defamation-plus claim. Defamation-plus requires the plaintiff to

“allege that the injury to reputation was inflicted in connection with a federally

protected right; or . . . the injury to reputation caused the denial of a federally

protected right.” Herb Hallman Chevrolet, Inc. v. Nash-Holmes, 169 F.3d 636,

645 (9th Cir. 1999) (emphasis in original). Bourland’s right to free speech was not

denied. Therefore, his defamation-plus claim fails as well.

      3. We do not reach the issues of municipal liability or the scope of Nevada’s

Anti-SLAPP statute because Bourland has not established a constitutional

violation. See Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

      Plaintiff shall bear all costs of appeal. See Fed. R. App. P. 39(a)(2).

      AFFIRMED.




                                            3